Bouldin, J.,
concurred in the opinion that the offence might be prosecuted under the indictment. He also concurred in the opinion of Christian, J., as to the re*601fusal of the first instruction, and thought that the court below erred in refusiug to give the sixth instruction. The allegata probata must be the same. He referred to Johnson’s case supra. Here there is no proof that Anable ever saw this cheek, or had any connection with it. There was an agent and sub-agent, and the latter was only the agent of the former, not .of An able.
Judgment reversed.